DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 21 is objected to because of the following informalities:  In claim 21, line 23, “enabling” should be replaced with -enable-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 31, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the computer-readable information".  The antecedent basis for this limitation is confusing, since it is unclear which occurrence this is referring (i.e., the initial occurrence of ‘computer-readable information’ or the ‘additional computer-readable information’).
Claim 31 recites the limitation "the warning indicating that the heat exchange catheter device is previously used" in lines 5-6.  There is insufficient antecedent basis for this limitation (i.e., this specific warning) in the claim (the prior warning was generated if an attempt was made to use the device more than once).  Applicant is encouraged to delete “indicating that the heat exchange catheter device is previously used” in order to address this issue.
Claim 42 recites the limitation "intermittently sensing the element" in line 4.  While this limitation is introduced as if it has been previously recited, there is insufficient antecedent basis for it in the claim (previously, additional computer-readable element information was intermittently received).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 24, 26-31, and 33-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,801,756.  Although the the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 22, 24, 26-31, 33, 34, and 41-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschke, U.S. 2007/0093710 (hereinafter Maschke) in view of Cao, U.S. 2009/0065565 (hereinafter Cao) and Malackowski, U.S. 2009/0275940 (hereinafter Malackowski).
Regarding claims 21, 28-31, 33, 34, and 42, Maschke discloses (note figs. 1 and 5) a system comprising: a catheter device that is connectable to a heat exchange fluid supply apparatus, the catheter device comprising: a heat exchange catheter (distal portion of ‘2’) having a supply lumen (note paragraph 20) and a return lumen (note paragraph 21); and an element (RFID tag – note paragraph 42) that necessarily comprises computer-readable information; the fluid supply apparatus (54) being connectable to the heat exchange catheter and usable to circulate heat exchange fluid therein by a pump (note paragraph 77), said fluid supply apparatus comprising a reader (RFID reader – paragraph 42) configured to read the 
Regarding claim 22, Maschke discloses (note figs. 1 and 5) a system further comprising a ‘tubing set’ for connecting the catheter to the fluid supply apparatus (note abstract; paragraphs 20-21).
Regarding claims 24 and 26, Maschke discloses (see above) a system wherein the element could necessarily be described as being ‘associated with’ both the tubing set and the heat exchange catheter. 
Regarding claim 27, Maschke discloses (see above) a system wherein the element is necessarily configured to provide a signal configured to be interpreted by the processor.
Regarding claim 41, Maschke discloses (see above) a system wherein the element includes a ‘security identifier’ (necessarily stored within the RFID tag) capable of performing the claimed function.
Regarding claim 43, Maschke discloses (see above) a system wherein the element is necessarily configured for bi-directional communication with the processor (e.g., when usage is tracked and updated – note paragraph 42).
s 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschke in view of Cao and Malackowski as applied to claims 21, 22, 24, 26-31, 33, 34, and 41-43 above, and further in view of Lindsay, U.S. 2005/0148828 (hereinafter Lindsay).
Regarding claims 35 and 36, Maschke discloses (see above) a system comprising an element (RFID tag – paragraph 42) and a reader (RFID reader – paragraph 42) which communicate wirelessly (note paragraphs 42 and 47).  However, Maschke fails to explicitly disclose the specifically-claimed form of wireless communication.  Lindsay teaches (note paragraph 86) a similar system comprising the specifically-claimed form of wireless communication.  It is well known in the art that these different forms of wireless communication are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the apparatus of Maschke so that the RFID tag and reader communicate in the claimed manner.  This is because this modification would have merely comprised a simple substitution of interchangeable forms of wireless communication in order to produce a predictable result (see MPEP 2143).     

Claims 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschke in view of Cao, Malackowski, and Lindsay as applied to claims 35 and 36 above, and further in view of Liu, U.S. 2013/0181048 (hereinafter Liu).
Regarding claims 37 and 38, Maschke discloses (see above) a system comprising an element (RFID tag – paragraph 42) and a reader (RFID reader – paragraph 42), but fails to explicitly disclose that they each comprise a power source, at least one of which is an 
Regarding claims 39 and 40, Maschke in view of Cao, Malackowski, Lindsay, and Liu teaches a system that would meet the claimed limitations (as can be seen in the rejection of claims 21, 28-31, 33, 34, and 42 above). 
 
Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments that the claims have not been met by the cited references, Examiner respectfully disagrees.  More specifically, the claims have been met by the combination of references as they are currently written, due to the breadth of limitations such as ‘approved for connection’ and ‘additional information’ (as can be seen in the rejections above).  It should be noted that Examiner has asserted (as can be seen above) that Malackowski teaches a reader configured to intermittently (i.e., periodically, cyclically) receive additional information (i.e., subsequent to additional information) from an element for .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794